IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,864-01


                       EX PARTE AARON MICHAEL POPE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR 40,795-A IN THE 142ND DISTRICT COURT
                            FROM MIDLAND COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failure to register

as a sex offender and sentenced to five years’ imprisonment. He did not appeal his conviction.

        Applicant contends that his sentence is above the statutory maximum and is therefore illegal.

Applicant had been previously adjudicated delinquent for a sex offense as a juvenile. He was

therefore required to register as a sex offender for ten years. TEX . CODE CRIM . PRO . Art.

62.101(c)(1). The violation of that requirement is a state jail felony. TEX . CODE CRIM . PRO . Art.
                                                                                                     2

62.102(a)(1). Applicant was therefore sentenced outside of the statutory maximum for the offense.

The State and trial court agree that Applicant is entitled to relief. Applicant is entitled to relief.

Mizell v. State, 119 S.W.3d 804, 806 (Tex. Crim. App. 2003).

       Relief is granted. The judgment in Cause No. 40,795 in the 142nd District Court of Midland

County is set aside, and Applicant is remanded to the custody of the Sheriff of Midland County to

answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 2, 2016
Do not publish